Citation Nr: 0948542	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability manifested by insomnia and nightmares.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1979.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for nightmares and 
insomnia.  The claims file was subsequently transferred to 
the RO in Seattle, Washington.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In September 2008, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDING OF FACT

An acquired psychiatric disability manifested by insomnia and 
nightmares was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is any current 
acquired psychiatric disability otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability manifested by insomnia and 
nightmares was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran contends that he incurred insomnia and nightmares 
in service.  Although the Veteran has current diagnoses of 
various psychiatric disabilities, there is no competent 
medical evidence which shows that an acquired psychiatric 
disorder began in or is in any way related to service.  

Service treatment records do not reveal treatment for a 
chronic psychiatric condition.  Regarding insomnia, service 
treatment records show the Veteran was in an accident after 
he fell asleep.  The Board notes that the Veteran complained 
of frequent trouble sleeping according to the Report of 
Medical History associated with his April 1979 separation 
examination.  The examiner remarked that the Veteran has 
occasional trouble sleeping, not associated with any known 
problem and his psychiatric state was clinically evaluated as 
normal.

VA treatment records reflect that the Veteran has been 
diagnosed with numerous mental health disabilities including 
PTSD, OCD, depressive disorder NOS, anxiety disorder, 
cognitive disorder, and organic personality change.  However, 
no competent medical evidence shows that any psychiatric 
disability is related to service.  The 2009 VA examiner notes 
that the cognitive disorder is secondary to 2007 
cerebrovascular accident (CVA) with associated organic 
personality change.  He further indicates that the Veteran's 
depressive disorder NOS is secondary to the cognitive 
disorder as well as PTSD.  OCD is also noted to be secondary 
to the Veteran's PTSD.  

Regarding the Veteran's PTSD diagnosis, in order for service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).

If the evidence shows that the Veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
current medical diagnosis of PTSD.  The Veteran has not 
provided any corroborative data so that any alleged in-
service stressors could be researched.  Thus, whether PTSD 
has been objectively found to be etiologically linked with 
one or more confirmed stressors becomes hypothetical.  See 38 
C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).  The corroboration may be by service records or 
other satisfactory evidence.  Doran, supra (in Doran, a 
veteran's service records had been lost due to fire; however, 
his account of in-service stressors was corroborated by 
statements from fellow servicemen).  Whether a veteran has 
submitted sufficient corroborative evidence of the claimed 
in-service stressors is a factual determination.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-396.

The Veteran's DD Form 214 reflects that he had 1 year and 3 
months of foreign and/or sea service.  He served as a 
security specialist.  His records do not show that he engaged 
in combat against the enemy, such as by award of combat 
citations (e.g., Combat Infantryman Badge, Bronze Star, or 
Air Medal with "V" device).  Since there is no evidence that 
the Veteran engaged in combat, there must be credible 
supporting evidence of the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

On written statements and in his testimony, as well as on VA 
examination, the Veteran has delineated his purported in-
service stressors.  He has described his stressor events to 
include being shot down in Cambodia.  He says he was one of 
three who had to fight their way to Thailand.  The Veteran 
also reported witnessing a man get sucked into the motor of a 
jet.  He further mentioned seeing his friend die.  See the 
Veteran's statements received May 2008 and hearing 
transcript.  

The Board has carefully reviewed all of the evidence to 
include the service treatment records, post-service VA 
treatment records, and the Veteran's stressor statements.  
The Board acknowledges an assessment of PTSD according to the 
2009 VA examination.  It appears that such diagnosis was 
rendered based on the Veteran's purported in-service and 
post-service experiences and symptomatology.  Specifically, 
the examiner noted PTSD secondary and by report, and pending 
confirmation of combat stressor being shot down in Cambodia; 
as well as stressful event post military service of moderate 
severity.

As detailed hereinabove, the Veteran has claimed specific 
stressors occurring during service.  Unfortunately, the 
claimed stressors have not been verified.  Despite the RO's 
request, the Veteran has not submitted detailed information 
regarding his claimed stressors, and thus, it would be 
fruitless to submit such claimed stressors to U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as U.S. Department of the Army's Center for Unit 
Records Research (CURR)) for verification.  In order for the 
RO and JSRRC to conduct research concerning specific 
incidents and casualties, the Veteran must provide detailed, 
specific information about the incidents.  However, in this 
case, the Veteran has given vague information regarding the 
stressors.  Thus, the RO has been unable to obtain 
corroborating evidence of his stressors.  There is no 
affirmative obligation to further pursue what was already a 
fruitless search for verification of items which are not 
adequately specific or definitive as to be subject to 
documentary and factual verification.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist a 
claimant is not a license for a "fishing expedition"). 

While VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  As the burden was on the 
Veteran to provide additional details regarding his claimed 
stressors and he did not, VA was unable to verify claimed 
stressors.  The Board in no way intends to impugn the 
sincerity of the statements made by the Veteran; however, his 
statements that these events occurred are insufficient, by 
themselves, to establish entitlement to service connection.  
Additionally, VA treatment records reflect varied history and 
indicate the Veteran experienced no life threatening 
incidents in service.  See VA treatment record dated December 
2006.  Thus, the Board finds that the Veteran's description 
of the claimed stressors lacks credibility.  

Finally, the notations by the VA examiner are not sufficient 
evidence that the alleged in-service stressor events 
occurred.  Whether the Veteran was actually exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers may have done so.  The Veteran's 
statements, or those of medical professionals, cannot fulfill 
this requirement.  Moreau, 9 Vet. App. at 395- 396; see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (holding that 
a veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor). 

Thus, the Board finds that there is no probative evidence 
that the claimed in-service stressors actually occurred.  
Consequently, absent probative supporting evidence, an 
essential element for a grant of service connection for PTSD 
is not established.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
It is also accurate to point out that since service, the 
Veteran's life appears to have involved life stressors.

In summary, while the Veteran may or may not have a viable 
diagnosis of PTSD, there is no persuasive and credible 
supporting evidence that any claimed in-service stressor 
actually occurred to support such a diagnosis, or medical 
evidence of a link between current symptomatology and a 
verified stressor.  The most recent diagnosis of PTSD is 
based on his history absent corroboration or verification of 
any kind.  This is simply, in the aggregate, an inadequate, 
incredible and unpersuasive basis for a grant of service 
connection.  Moreover, although the Veteran's depressive 
disorder and OCD are noted to be secondary to the Veteran's 
PTSD, there is no competent evidence that they are related to 
service, and service connection for PTSD is not warranted.  
Thus, any theory of entitlement based on a secondary basis is 
denied as a matter of law.  See 38 C.F.R. § 3.310 (2009).

Additionally, the lapse in time between service and the first 
diagnosis of an acquired psychiatric disorder also weighs 
against the Veteran's claim.  No diagnosis of any acquired 
psychiatric disability is noted until December 2006.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999),  aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

The Board has considered the Veteran's statements alleging a 
nexus between a current psychiatric disorder manifested by 
insomnia and nightmares and service.  Lay testimony may be 
accepted as competent to establish symptoms visible to a lay 
individual, but a lay individual is not competent to assess 
those symptoms as manifestations of a specific psychiatric 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when . . . lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  

In summary, the probative evidence of record establishes that 
an acquired psychiatric disability manifested by insomnia and 
nightmares did not manifest until many years after service 
and there is no competent medical evidence which relates an 
acquired psychiatric disorder to service or any service-
connected disability.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  
Thus, the benefit of the doubt doctrine does not apply to the 
instant case and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
2004, before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and his 
claim was readjudicated in the April 2006 statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
In any event, questions as to the appropriate disability 
rating or effective date to be assigned are moot as the claim 
has been denied.  The Board concludes that the Veteran has 
been afforded appropriate notice under the VCAA.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in July 2009 in order to obtain 
medical evidence as to the nature and extent of the claimed 
disabilities.  VA treatment records dated from December 2006 
to March 2008 were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for an acquired psychiatric disability 
manifested by insomnia and nightmares is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


